FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CLARA CRAWFORD,                         
                           Plaintiff,
                 v.
MICHAEL J. ASTRUE, Commissioner               No. 06-55822
of Social Security Administration,             D.C. No.
               Defendant-Appellee,          CV-00-11884 (AN)
BRIAN C. SHAPIRO,
                      Real-party-in-
                 interest-Appellant.
                                        

RUBY WASHINGTON,                        
                           Plaintiff,
                 v.
MICHAEL J. ASTRUE, Commissioner               No. 06-55954
of Social Security Administration,             D.C. No.
               Defendant-Appellee,          CV-03-06884 (AN)
YOUNG CHO,
                      Real-party-in-
                 interest-Appellant.
                                        




                            6565
6566                 CRAWFORD v. ASTRUE



DAPHNE M. TREJO,                       
              Petitioner-Appellant,
                 v.                          No. 06-56284
MICHAEL J. ASTRUE, Commissioner                D.C. No.
of Social Security Administration,
              Respondent-Appellee,
                                              CV-98-
                                             05662 (RNB)
DENISE BOURGEOIS HALEY,                        ORDER
Attorney,
                      Real-party-in-
                 interest-Appellant.
                                       
                     Filed May 27, 2009


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.
                     PRINTED FOR THE NINTH CIRCUIT
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                                       © 2009